Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
         Claims 1 and 6-8 remain pending in the application. 

Specification
The amendment filed on 1/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
A) The amendment to the specification submitted on 1/12/21 pertaining to the new label 21 and description of the newly amended Figure is considered as new matter that were not disclosed in the original specification.
B) The amendment to the Drawings submitted on 1/12/21, is considered as new matter. No reference/citation was provided in the original specification for the newly new matter that were not disclosed in the specification. They are new features (that is element 21) added and no correspondence was provided in the original specification that relates the element 21 to the newly amended Figure.
The specification describes the filter in paragraphs of the Pre-grant Publication of the instant Application as follows: 
Abstract:
A swimming pool cleaner may include at least one light source within its body. The light source may be positioned to project light onto or into (or both onto and into) an on-board filter of the cleaner, facilitating visual examination of the cleanliness of the in situ filter. A transparent region of the body may permit viewing of the on-board filter from outside the body.
[0010] the invention may be especially useful when a cover of the body is transparent so as to permit viewing of the on-board filter from outside the body.
[0016] a debris filter (not shown) may be positioned within cavity 22 so as to receive debris-laden water entering body 14 through inlets 18. A pump contained within body 14 may evacuate the debris-laden water through the filter, with the filter retaining much of the debris yet allowing the water to pass for eventual return to the swimming pool.
 [0019] alternatively, light source 10 may be placed elsewhere within (or on) body 14 or, indeed, within or on the debris filter. 
the body section nor the cavity section. It looks to be behind the motor in the Figure below.

    PNG
    media_image1.png
    608
    489
    media_image1.png
    Greyscale

Further with reference to the previously submitted drawing (dated 9/22/20 that was not entered), see the Drawing below: The below drawing shows the element 21 to be right on top, and not to the side of the cleaning device. This element 21 is therefore conflicting and unrelated with respect to two different drawings showing the element 21.


    PNG
    media_image2.png
    423
    329
    media_image2.png
    Greyscale

The Drawings not only have conflicting reference with respect to the position of the filter 21 indicated in the specification to be in the body or the cavity section, but also the filter element 21 are completely unrelated in two different drawings that were submitted on 9/22/20 and on 1/12/21. Even though the Fig. 2 from 9/22/20 is canceled, it is still considered to be conflicting with Fig.1 of 1/12/21 with reference to the element 21, wherein in one Figure the filter is on the side, and in the canceled Figure the filter 21 is on the top.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
I)  the drawings are objected to under 37 CFR 1.83(a) because they fail to show the following element as claimed:
a)  Filter in claims 1 and 6   
In claim 1 the limitation of c. a debris filter configured for placement at least partially within the cavity of the body so as to receive the pool water entering the body through the inlet: and in which the light source is configured to illuminate the debris filter when the debris filter is placed at least partially within the cavity of the body is not shown in the Drawing.
The limitation of “a debris filter configured for placement at least partially within the cavity of the body so as to receive the pool water entering the body through the inlet is not clearly shown in the drawings. Further for claim 1,in  the feature of “when the debris filter is placed at least partially within the cavity of the body” the cavity of the pool cleaner is element 22, however the filter is not shown to be within this cavity 22 in the Drawing.
b) In claim 6, the limitation of, c. a debris filter configured (i) for placement at least partially within the cavity of the body so as to receive pool water entering the body through the inlet is not clearly illustrated. The above bolded limitations are not shown in the Drawing. 1. The debris filter is not shown within the cavity in the newly submitted drawing. 2. Further, regarding “so as to receive pool water entering the body through the inlet” with reference to this limitation, it is not clear how the filter 21 in the newly submitted drawing is related to the inlet 18. The element 21 and the inlet 18 in the newly submitted figure (1/12/21) do not appear to be related in any way, nor is there any description in the specification on how the inlet 18 in one location, and the filter 21 in a totally different location are related with respect to working of the filter and the cleaner.

II) The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
as a whole and also its working parts (such as 21 and 18) are not properly related with respect to each other and look to be missing. As seen below, only expanded view of portion of the swimming pool cleaner is shown below. The portion that is indicated in the newly submitted drawing (on 1/12/21) as filter 21, is shown in a cut-off region of the cleaner, and it is unclear and confusing as to where exactly this filter is location with respect to the overall view of the entire swimming pool cleaner. The drawing is an incomplete view of a swimming pool cleaner in its entirety and it is not clear in which portion of the entirety of the swimming pool cleaner is shown by the Drawing. There is insufficient details regarding top, bottom and side parts of the swimming pool cleaner in its entirety. The essential parts of the invention as claimed are missing in the Drawing. 

    PNG
    media_image3.png
    623
    480
    media_image3.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6,-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “a debris filter configured for placement at least partially within the cavity of the body so as to receive the pool water entering the body through the inlet: and in which the light source is configured to illuminate the debris filter when the debris filter is placed at least partially within the cavity of the body”, is unclear “the debris filter receives the pool water entering the body through the inlet”. Neither the disclosure describes how the “the debris filter receives the pool water entering the body through the inlet” nor the Drawings show this path of water flow. 
Further what the Applicant considers as the cavity,  that is element 22 does not show the debris filter within this cavity as claimed. The debris filter 21 indicated in the newly submitted drawing is neither in the cavity 22 area, nor in the body area 14. 

    PNG
    media_image4.png
    414
    705
    media_image4.png
    Greyscale

Therefore the disclosure does not provide any description of the water flow between 21 and 18 above (as claimed).
The same lack of clarity applies to claim 6 with respect to the limitation of “c. a debris filter configured (i) for placement at least partially within the cavity of the body so as to receive pool water entering the body through the inlet”. Neither the Drawings nor 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hui (US 20170260766, cited previously)
Regarding claim 1, Hui teaches a swimming pool cleaner (Fig.1A, 3 and 49) comprising:
a.    a body (body chamber 120 in [0026]) including an inlet (intake in [0022],[0023],[0029],[0032];[0033],[0036], intake from part 106 in Fig.4) and a cavity (cavity within body chamber 120);
b.    a light source (156’) (i) positioned within the body (see [0041] wherein: The lighting device 156 may be built into and form a part of the body chamber 120, also see lighting device 156’ connected to the pump 116 in Fig.4 and [0031] which is within the body using a connector 148c which is part of the light emitting device in [0042]

    PNG
    media_image5.png
    206
    366
    media_image5.png
    Greyscale


As seen in Fig.2C above, the connector 148c is part of the light emitting device 156, therefore connecting 148c to the pump 116 in [0042] would mean that the light emitting device is also connected closely to the pump 116 within the body 120 in Fig.4, when the lighting device is connected to the pump 116 within the body, the light can still shine out of the body through the mesh120A) and (ii) isolated from contact with pool water entering the body through the inlet (since Hui discloses the sealed ends of the light device 156 to be water-sealed in [0041] and [0042]): and
c. a debris filter (mesh 124 with reference to the filter bag 23 in Fig.4 and [0033]) and configured for placement at least partially within the cavity of the body (area with 120): so as to receive the pool water entering the body through the inlet (intake in [0022],[0023],[0029],[0032];[0033],[0036], intake from part 106 in Fig.4); and in which the light source is configured to illuminate the debris filter when the debris filter is placed at least partially within the cavity of the body (when the pump clean in Fig.4 is in the assembled state the lighting device 156 connected to the pump, the pump 116and the mesh 124 are all within a common space inside the cleaner body, Note: see 112 rejection above and Objections).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Herring (US 20140166045, cited previously)
Regarding claim 6, Herring teaches a swimming pool cleaner (Fig.1 and Fig.3, 6) comprising:
a. a body (main housing 2 in [0049]) including an inlet 20 ([0028], [0053]) and a cavity (area within 2);
b. a light source 18 ([0053]) 
c. a debris filter (60 in [0062] and on board filter in [0002],[0028]) configured (i) for placement at least partially within the cavity of the body so as to receive the pool water entering the body through the inlet ([0071],[0062]) and (ii) to be illuminated by the 
d. a motor block (54/56 in Fig.6 which is the internal view of the body 2 and [0060]) (i) positioned at least partially within the body
and (ii) sealed against ingress of pool water (since only the impeller draws water and the motor parts 54/56 only provide suction force).
Herring does not teach the light source is positioned within the motor block and the motor block incorporates a window through which light emitted from the light source passes.
However Herring teaches the light source 18 with an airtight cover 19 ([0064]) of the any form, shape, or size of germicidal light source capable of being mounted to the pool cleaning robot ([0064]). Further Herring describes the light source location with specific reference to the motor wherein Herring discloses in [0060]: Further, the pump unit 50, including the drive motor 54 and/or pump motor 56, can be configured to maintain the one or more germicidal light sources 18 within a specified distance of the pool surface. This statement is referred to the positional relation of the motor 56 with respect to the light sources, wherein Herring further discloses the light sources can be compact small size LEDs and be located anywhere within the pool cleaner body (see in [0064]: However, the one or more germicidal light sources 18 are not limited to elongated tubes 19, as shown in FIG. 3. For example, the one or more germicidal light sources 18 can include a light emitting diode (LED) germicidal light source, such that a flat or non-cylindrical light source can be employed. That is, the present subject matter 
Therefore since Herring already discloses the positional relation between the motor and the light source, and further the light source having a cover (window 19) and the light source between a flat compact light made of LEDs, therefore from the above disclosure of Herring, it  would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention, to form the compact LED light source with its cover/window as an attachment to the motor box wall/cover in the device of Herring in order to achieve compact germicidal light source.

Regarding claim 7, Herring teaches a swimming pool cleaner (Fig.1 and Fig.3)   swimming pool cleaner in which the body incorporates a window through which the debris filter can be viewed from outside the body (from the structure of the cover 19 of the LED, wherein 18,19 are attached to the motor body 56).   

Response to Arguments
The arguments filed by the Applicant on 1/12/21 are considered, however they are not found to be persuasive.  The canceled Fig.2 and the present Fig.1 each showing completely different locations for the filter which is confusing and unclear pertaining to the invention as a whole. Further in the amendment, the relation between the filter and the inlet is neither clearly described nor shown in the Drawing , meaning the path of the water between the inlet 18 and the filter 21 is unclear and not clearly illustrated nor described. The Applicant is directed to the Objections and the 112 rejection above. The the operation, water path and exact location of the filter 21, since the drawings that the Applicant submitted provides a different location/orientation for the filter.
It is also respectfully noted that the drawing looks incomplete and is missing the showing of crucial parts of how the cleaner looks like in its entirety and also its working parts are not properly related and look missing for example regarding the water path/relation between elements filter 21 and inlet 18. As seen below, only expanded view of a portion of the swimming pool cleaner is shown below. The portion that is indicated in the newly submitted drawing (on 1/12/21) as filter 21, is shown in a cut-off region of the cleaner, and it is unclear and confusing as to where exactly this filter is located with respect to the overall view/top/both/side of the entire swimming pool cleaner. The drawing is an incomplete view of a swimming pool cleaner and it is not clear which portion of the entirety of the swimming pool cleaner is actually shown by the Drawing below. There is insufficient details regarding top, bottom and side parts of the swimming pool cleaner in the entirety. It is not clear what the apparatus looks like in its entirety, that the Applicant considers as their invention.

    PNG
    media_image3.png
    623
    480
    media_image3.png
    Greyscale
 
 				Contact Information

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875